PER CURIAM.
The appellant, a juvenile, is challenging the validity of an order certifying him for trial as an adult and also claims error by the trial court in failing to classify him as a youthful offender pursuant to the terms of Section 958.04(2), Florida Statutes (Supp. 1978). We find no error in the order of certification. However, we agree with appellant that the provisions of Section 958.-04(2) are mandatory in' requiring that a defendant be classified as a youthful offender when it is shown that he meets the criteria set out therein. See Goodson v. State, 392 So.2d 1335 (Fla. 1st DCA 1980, opinion on rehearing filed October 27, 1980). In this case, the state has stipulated that appellant meets the criteria of Section 958.-04(2) but contends application of the statute is discretionary with the trial court. For the reasons set out in Goodson v. State, supra, we reject the state’s contention. Also see Killian v. State, 387 So.2d 385 (Fla. 2d DCA 1980).
Accordingly, the conviction of appellant is affirmed but the sentence is set aside and this cause is remanded for further proceedings consistent herewith.
LETTS, C. J., and ANSTEAD and HERSEY, JJ., concur.